Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 13 and 18 are allowed.
Claims 2 – 12, 14 – 17 and 19 – 20 are allowed by virtue of dependency on claims 1, 13 and 18.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13 and 18 as amended, prior art of record does not disclose or render obvious the “….forming, in the protective resin, at least one cavity per integrated circuit, in contact with an upper face of the integrated circuit; forming metal connection pillars by filling the cavities with metal, each of the metal connection pillars directly and physically contacting a respective contact pad at an upper surface of a respective integrated circuit; and separating the integrated circuits into individual chips by cutting the protective resin along cut lines extending between the metal connection pillars, in view of all other limitations of claims 1, 13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816